DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 9-13, 21, 23-27 and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Furthermore, the applicant is claiming an article, thus first viewer, second viewer, is human being outside the claimed article, and has nothing to do with the claimed article structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 21, 23-27, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WO/2016/156863, use US20180284330 as equivalent), and further in view of Nagahama et al. (US20100177380). 
As to claim 1. Parker et al. discloses an article of footwear, apparel, or sports equipment (see e.g. the coated sheet can be useful in the production of footwear, bags, wallets, covers, vehicle upholstery, etc., where the optical colour effect is used to create a desired colour in place of pigments in Par. 190), comprising:
a film forming at least a portion of a component of the article(see e.g. polymer base layer in abstract, Par. 190 corresponds to the claimed film, wherein there is profile elements on the base layer in abstract), the film having a first film surface, a second film surface opposing the first film surface, and a film core between the first film surface and the second film surface(see e.g. the film has a thickness that is bigger than 1.mu.m. in Par. 190, thus it is expected that for a film has thickness to have a first film surface, a second film surface and a film core), wherein the first film surface or the second film surface or the film core or any combination thereof include a film polymeric material(see e.g. polymer base layer in abstract, Par. 190), wherein the first film surface forms an externally-facing surface of the component or an internally-facing surface of the component(see e.g. optical coating structure is provided to surface of an object to imparts a viewable colour to the object in abstract, wherein the reflector is on the base layer in abstract. Since the colour need to be viewable to a person, thus the surface of the base film that is in contact with the optical coating can corresponds to the first film surface); and
an optical element disposed on the first film surface, on the second film surface, or within the film core (see e.g. a reflector on the base layer which corresponds to the optical element in Par. 10. An optical coating structure is provided that when applied to a surface of an object to imparts a colour to the object, the optical coating structure comprising: a base layer; a reflector on the base layer; and profile elements on the base layer in Par. 10), wherein the optical element has a first side and a second side opposing the first side, wherein the optical element comprises 2 to 10 optical layers on the first side, or the optical element comprises 2 to 10 optical layers on the second side, or both the optical element comprises 2 to 10 optical layers on the first side and the optical element comprises 2 to 10 optical layers on the second side(see e.g. The reflector may be a multilayer structure of alternating dielectric materials in abstract. The number of layers may be 2 to 15 layers, preferably 2 to 11 layers and more preferably 2 to 8 layers in Par. 77. Thus the top and the bottom (not sides) of the multilayer optical coating can corresponds to the first side or second side). 
wherein the first side of the optical element alone imparts a first structural color to the first film surface of the article(see e.g. the multiple layers of the reflector alone impart first structural color which is by reflecting incident light into a range of directions, but averaging around 0 to 20 degrees from the normal in Par. 119. Therefore, also considering the global averaging of the eye, the colored appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle.  Effectively, this will create a structural colour that appears to be a substantially uniform colour from all directions in Par. 119. see e.g. the reflector can comprise plurality of reflectors, such as first reflector and second reflector in Par. 90, whererein each reflector has one of a single colour in Par. 119. The multilayer reflector may have materials and thicknesses to result in a certain wavelength of light being reflected in Par. 103. The layers can be at least the back and side of the base layer in Par. 121. Thus as the result of plurality reflectors, there will be plurality of colour or hues at different sides of the reflector. Furthermore, the projection type profile elements can also cause a more pronounced change in hue with changing angle in Par. 194. Change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224),  
wherein the first structural color is visible to a first viewer viewing the first film surface (see e.g. color shifting properties near to the specular reflection at increasing angles of incidence and viewing in Par. 77-78 & Fig 15-16. the coloured appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle.  Effectively, this will create a structural colour that appears to be a substantially uniform colour from all directions in par. 119), wherein the first structural color has at least one hue (see e.g. change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224. Thus it would have been obvious for a person with ordinary skills in the art to modify the reflector profile or profile element profile of the element layer to produce multiple hue/color viewing effect if desired.), wherein the first viewer has 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article(see e.g. although the instant application does not specify the viewer distance from the structural color, however it is it is known to a person with ordinary skills in the art that normal human visual acuity is 20/20, furthermore it is known to make the footwear to be viewable to a person who wear the footwear, as a viewer can get within 1 meter of the shoe in order to view it while buying it, transition to 1 meter while getting up from or bending over to tie a shoe, or observers may enter that distance while walking on a street, as these are common positions to be in while interacting with footwear or a wearer of footwear. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Parker to ensure that the structural colour would be viewable to a viewer with 20/20 acuity at a distance of one meter to ensure that the view would be not only aesthetically pleasing and enhance the desirability of the object), 
As to the claim limitation “the second side of the optical element alone imparts a second structural color to the second film surface of the article, wherein the second structural color has at least one hue, and wherein the second structural color is visible to a second viewer viewing the second film surface, wherein the second viewer has 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article.”
Parker et al. discloses wherein there is profile elements on the base layer (see e.g. abstract), the profile element is from opposite side of the first optical element or reflector. Furthermore, Profile element is surface texture that will impart color (see e.g. Par. 17-18, iridescnence by the profile element in Par. 32).  Thus accordingly the claim limitation is met. 
However since Parker et al. implicitly discloses combination of optical element with different colors, additional reference Nagahama et al. is also introduced to explicitly teach additional optical color with textured surface/irregularities can be designed and is known to impart additional color to optical element/laminate. 
 Nagahama et al. (US20100177380) disclose the second side of the optical element alone imparts a second structural color to the second film surface of the article(see e.g. it is desired for an optical element for clothing article to comprise first optical layer combined with second optical layer (see e.g. Par. 115, 123). Nagahama et al. discloses the first optical layer is wavelength-selective reflective layer, that is formed on the textured surface of the second optical textured layer, wherein the second optical layer serves to improve clarity and total light transmittance and to protect the wavelength-selective reflective layer(see e.g. 124, Par. 200). Transparent first optical layer and second optical layer in Par. 98). Nagahama et al. further discloses the second optical layer are preferably transparent and be attached to clothing in order for people to see the reflected light (see e.g. Par. 99)), wherein the second structural color has at least one hue (see e.g. Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application (see e.g. Par. 114)), and wherein the second structural color is visible to a second viewer viewing the second film surface, wherein the second viewer has 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article(see e.g. people can see reflected light of the clothing in Par. 99. Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application and color variation can be achieved by viewing from different angle in Par. 103, 114. It is it is known to a person with ordinary skills in the art that normal human visual acuity is 20/20, furthermore it is known to make the cloth to be viewable to a person who wear the cloth, as a viewer can get within 1 meter of the clothing in order to view it while buying it, transition to 1 meter while putting on cloth, or observers may enter that distance while walking on a street, as these are common positions to be in while interacting with clothing or a wearer of clothing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Nagahama et al. to ensure that the structural colour would be viewable to a viewer with 20/20 acuity at a distance of one meter to ensure that the view would be not only aesthetically pleasing and enhance the desirability of the object). 
Both Parker et al., and Nagahama et al. are analogous in the field of optical element/laminate to impart structural color to clothing article, it would have been obvious for a person with ordinary skills in the art to modify the optical element of multiple layers reflector of Parker et al. to also including additional optical textured layer as taught by Nagahama et al. such as at internal surface of the optical reflector of Nagahama et al. such that the additional optical textured color ca not only adding color hue to the clothes article but also improve first optical color hue quality as suggested by Nagahama et al. 
As to claim 2.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the film is substantially transparent (see e.g. Parker et al. discloses base layer can comprise transparent material in Par. 121, Par. 190, Nagahama et al. discloses), wherein the first film surface forms the externally-facing surface of the component, and the first side of the optical element is disposed on the first film surface (see e.g. a multilayer reflector on the base layer to impart the colour in abstract. It would have been obvious for a person with ordinary skills in the art to apply the optical element on exterior surface of a footwear in order to be viewable to a user. Nagahama et al. further discloses the first optical layer is wavelength-selective reflective layer, that is formed on the textured surface of the second optical textured layer, wherein the second optical layer serves to improve clarity and total light transmittance and to protect the wavelength-selective reflective layer(see e.g. 124, Par. 200). Transparent first optical layer and second optical layer in Par. 98).
As to claim 4.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the film is substantially transparent (see e.g. Parker et al. discloses base layer can comprise transparent material in Par. 121), and the first film surface forms the internally-facing surface of the component, and the second side of the optical element is disposed on the first film surface (see e.g. the object may be hollow and the optical coating structure may be applied to an internal surface to impart a colour to the inside of the object in Par. 25).
As to claim 21. Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the optical element contains no pigments and no dyes (see e.g. Parker et al. discloses optical coating structure contains no pigments in Par. 179, optical coating unlike paints by pigments or dyes in Par. 4).
As to claim 23.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the first structural color is limited to one, two or three hues selected from a hue group (see e.g. Parker et al. discloses one of a single colour in Par. 119, The multilayer reflector may have materials and thicknesses to result in a certain wavelength of light being reflected in Par. 103. Change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224), wherein the hue group is selected from the group consisting of cyan, indigo, violet, blue, blue-green, or purple green (see e.g. blue, violet, greenish blues in Par. 114).
As to claim 24. Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the first viewer and the second viewer are standing opposing one another with the article between them(see e.g. first view and second viewer does not add structural limitation to the article, however since Parker et al. in view of Nagahama et al. discloses two separate structure color from two separate optical elements as discussed in claim 1, claim limitation is met).
As to claim 25.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the first structural color produced by optical element is a single-hued color (see e.g. Parker et al. discloses one of a single colour in Par. 119, multilayer reflector may have materials and thickness to result in a certain wavelength of light being reflected in Par. 103).
As to claim 26.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the at least one hue is associated with a wavelength range in the visible spectrum, wherein the wavelength range is selected from: the range of about 520 to 490 nanometers, the range of about 490 nanometers to 450 nanometers, the range of about 450 to 400 nanometers, or a combination thereof (see e.g. Parker et al. discloses 425 nm to 450 nm for "blue", about 545 nm for "green" and about 680 nm to 700 nm for "red" in Par. 103).
As to claim 27.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein a first optical layer of the optical element comprises titanium dioxide, wherein a second optical layer of the optical element comprises silicon dioxide, and wherein the first layer and the second layer are adjacent one another (see e.g. Parker et al. discloses TiO.sub.2 and SiO.sub.2 stack to provide blue, violet and greenish blues in Par. 114, Par. 242).
As to claim 30.    Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more (see e.g. Parker et al. also discloses the layers will reflect incident light into a range of directions, but averaging around 0 to 20 degrees from the normal.  Therefore, also considering the global averaging of the eye, the coloured appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle in Par. 119. The projection type profile elements, cause a more pronounced change in hue with changing angle in Par. 194, degree of variation in hue with lighting condition and viewing angle is dependent on the sample selected--some colours (e.g. a silver-blue sample) vary more than others (e.g. a mid-blue sample) in Par. 223. Park discloses iridescnence by the profile element in Par. 32. Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application and color variation can be achieved by viewing from different angle in Par. 103, 114)
As to claim 31.   Parker et al. in view of Nagahama et al. the claim limitation as discussed in claim 1. 
Additionally, Parker et al. in view of Nagahama et al. discloses wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more (see e.g. Parker et al. discloses as a result, the colour which is perceived by a human can be the same even when the structure is viewed at an angle of up to 30 degrees from the normal in Par. 169, The projection type profile elements can cause a more pronounced change in hue with changing angle in Par. 194. change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224. Parker et al. also discloses the layers will reflect incident light into a range of directions, but averaging around 0 to 20 degrees from the normal.  Therefore, also considering the global averaging of the eye, the coloured appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle in Par. 119. The projection type profile elements, cause a more pronounced change in hue with changing angle in Par. 194, degree of variation in hue with lighting condition and viewing angle is dependent on the sample selected--some colours (e.g. a silver-blue sample) vary more than others (e.g. a mid-blue sample) in Par. 223. Parker discloses iridescnence by the profile element in Par. 32.), 
wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more(see Parker et al. ’s teaching above. Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application and color variation can be achieved by viewing from different angle in Par. 103, 114).
As to claim 32.    Parker et al. in view of Nagahama et al. discloses the article of claim 31, wherein each optical layer has a thickness of about 10 to 500 nanometers(see e.g. Parker et al. discloses 50-500 nm in thickness in Par. 179).
As to claim 33.    Parker et al. in view of Nagahama et al. discloses the article of claim 32, wherein a first optical layer of the optical element is made of a material selected from: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, wherein a second optical layer of the optical element is made of a material selected from: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, wherein the first layer and the second layer are made of different materials, and wherein the first layer and the second layer are adjacent one another(see e.g. Parker et al. disclose TiO.sub.2 and SiO.sub.2 stack in Par. 114)
As to claim 34.    Parker et al. in view of Nagahama et al. discloses the article of claim 31, wherein the film is transparent so that both the first structural color and the second structural color are visible to a viewer (see discussion of claim 1, 31).
Regarding the claim limitation that “structural color that is visible to a viewer having 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article”. Although the instant application does not specify the viewer distance from the structural color, however it is it is known to a person with ordinary skills in the art that normal human visual acuty is 20/20, furthermore it is known to make the footwear to be viewable to a person who wear the footwear, as a viewer can get within 1 meter of the shoe in order to view it while buying it, transition to 1 meter while getting up from or bending over to tie a shoe, or observers may enter that distance while walking on a street, as these are common positions to be in while interacting with footwear or a wearer of footwear. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Parker to ensure that the structural colour would be viewable to a viewer with 20/20 acuity at a distance of one meter to ensure that the view would be not only aesthetically pleasing and enhance the desirability of the object. 
Parker et al. in view of Nagahama et al. further discloses the first viewer and the second viewer are standing opposing one another with the article between them(see e.g. first view and second viewer does not add structural limitation to the article, however since Parker et al. in view of Nagahama et al. discloses two separate structure color from two separate optical elements as discussed in claim 1, claim limitation is met).
As to claim 35.    Parker et al. in view of Nagahama et al. discloses the article of claim 31, wherein each optical layer of the optical element is made of a material selected from: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, aluminum oxide, wherein adjacent layers are made of different materials (see e.g. Parker et al. discloses TiO.sub.2 and SiO.sub.2 stack in Par. 114).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WO/2016/156863, use US20180284330 as equivalent) and Nagahama et al. (US20100177380), and further in view of Savoie et al. (US20060090373). 
As to claim 9.    Parker et al. in view of Nagahama et al. does not disclose the article of claim 1, wherein the component is at least a portion of a sole of an article of footwear, and the externally-facing surface of the component forms an externally-facing surface of the sole.
Savoie et al. discloses traction plate may be made from more than one material or more than one species of a material and these parts may vary in color (see e.g. Par. 28). Savoie et al. discloses traction plate is desirable to be attachable to the outsole of a shoe to provide traction on a surface for a shoe wearer (see e.g. abstract, traction plates 130 and 140 in Fig 1).
Both Parker et al. in view of Nagahama et al., and Savoie et al. are analogous in the field of shoe component that has a color, it would have been obvious for a person with ordinary skills in the art to apply the optical element that has structural color of Parker et al. in view of Nagahama et al. on the traction plates on the sole as taught by Savoie et al. because colored traction plate on the sole can provide traction on a surface for a shoe wearer and prevent falling as suggested by Savoie et al. 
As to claim 10.    Parker et al. in view of Nagahama et al. and Savoie et al. discloses the article of claim 1, wherein the component is a plate for an article of footwear, and the externally-facing surface of the plate includes a plurality of traction elements (see e.g. discussion of claim 9, wherein the traction plate130-140 are external facing surface that facing the ground in Fig 1 of Savoie et al.).
As to claim 11.    Parker et al. in view of Nagahama et al. and Savoie et al. discloses the article of claim 1, wherein the component is a plate for an article of footwear, and the externally-facing surface of the component forms a ground-facing surface of the plate (see e.g. discussion of claim 9, wherein the traction plate 130-140 are external facing surface that facing the ground in Fig 1 of Savoie et al.).
As to claim 12.    Parker et al. in view of Nagahama et al. and Savoie et al. discloses article of claim 1, wherein the component is a plate for an article of footwear, and a second surface of the plate includes a plurality of traction elements (see discussion of claim 9, wherein traction plates 130 and 140 has plurality of traction element in Fig 1, Par. 26 of Savoie et al.)
As to claim 13.    Parker et al. in view of Nagahama et al. and Savoie et al. discloses the article of claim 1, wherein the component is a plate for an article of footwear, and a second surface of the component forms a ground-facing surface of the plate(see e.g. discussion of claim 9, wherein the traction plate 130-140 are external facing surface that facing the ground in Fig 1 of Savoie et al.).

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 24, 31, 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Fukutake is not relied in the current office action, thus applicant’s argument regarding Fukutake are moot. 

Claim Rejections Under 35 U.S.C. § 103 
Applicant argues in page 8 Parker does not teach that the layers on the first side of the optical element alone impart a first structural color to the first film surface and that the layers on the second side of the optical element alone impart a second structural color second film surface, where the first film surface and second film surface are on opposing sides. 
The Office states that paragraph [0090] teaches a first side of the optical element imparts a first structural color and the second side of the optical element imparts a second structural color. However, paragraph [0090] does not state that the optical element has first side and a second side that each impart structural color, rather paragraph [0090] states that multiple layers of material can be used to form the reflector. Paragraph [0090] does not state a plurality of different reflectors would result in different structural colors on different sides of the optical element. This is supported by paragraph [0121], which states that the base layer upon which the multilayer reflector is disposed does not allow light to pass there through as such light would be undesirable. Therefore the assertion made by the Office is not taught or feasible based on Parker. As a result, Parker teaches away from the features of claim 1. In addition, neither Parker nor Fukutake teach that "the first structural color is visible to a first viewer viewing the first film surface... and wherein the second structural color is visible to a second viewer viewing the second film surface", wherein the first film surface and the second film surface are on opposing sides. In particular, Parker and Fukutake are constructed in a way that this is impossible. Fukutake does not cure the deficiencies of Parker or vice versa. Thus, for at least the foregoing reasons, Applicant respectfully submit that independent claim 1 is allowable over the cited art. 
Examiner respectfully disagrees:
Parker et al. discloses the reflector may be a multilayer structure of alternating dielectric materials in abstract. The number of layers may be 2 to 15 layers, preferably 2 to 11 layers and more preferably 2 to 8 layers in Par. 77. Thus the top and the bottom (not sides) of the multilayer optical coating can corresponds to the first side or second side).
Parker et al. discloses wherein there is profile elements on the base layer (see e.g. abstract), the profile element is from opposite side of the first optical element or reflector. Furthermore, Profile element is surface texture that will impart color (see e.g. Par. 17-18, iridescnence by the profile element in Par. 32).  Thus accordingly the claim limitation is met. 
Parker et al. discloses base layer and profile element may be transparent, even if it maybe some occasion it can be coated with black or opaque. It is not absolutely required in all embodiments. 
Thus Parker et al. discloses film is transparent, furthermore, Nagahama et al. discloses transparent first optical layer and second optical layer in Par. 98
However since Parker et al. implicitly discloses combination of optical element with different colors, additional reference Nagahama et al. is also introduced to explicitly teach additional optical color with textured surface/irregularities can be designed and is known to impart additional color to optical element/laminate. 
 Nagahama et al. (US20100177380) disclose the second side of the optical element alone imparts a second structural color to the second film surface of the article(see e.g. it is desired for an optical element for clothing article to comprise first optical layer combined with second optical layer (see e.g. Par. 115, 123). Nagahama et al. discloses the first optical layer is wavelength-selective reflective layer, that is formed on the textured surface of the second optical textured layer, wherein the second optical layer serves to improve clarity and total light transmittance and to protect the wavelength-selective reflective layer(see e.g. 124, Par. 200). Transparent first optical layer and second optical layer in Par. 98). Nagahama et al. further discloses the second optical layer are preferably transparent and be attached to clothing in order for people to see the reflected light (see e.g. Par. 99)), wherein the second structural color has at least one hue (see e.g. Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application (see e.g. Par. 114)), and wherein the second structural color is visible to a second viewer viewing the second film surface, wherein the second viewer has 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article(see e.g. people can see reflected light of the clothing in Par. 99. Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application and color variation can be achieved by viewing from different angle in Par. 103, 114). 
Both Parker et al., and Nagahama et al. are analogous in the field of optical element/laminate to impart structural color to clothing article, it would have been obvious for a person with ordinary skills in the art to modify the optical element of multiple layers reflector of Parker et al. to also including additional optical textured layer as taught by Nagahama et al. such as at internal surface of the optical reflector of Nagahama et al. such that the additional optical textured color ca not only adding color hue to the clothes article but also improve first optical color hue quality as suggested by Nagahama et al. 
Thus Parker et al.in view of Nagahama et al. teaches the amended claim limitation. Applicant’s argument is not persuasive. 
Applicant argues in page 9 In addition, the Office states that Parker in view of Fukutake disclose "a reflector (1st structural color) combined with profile elements (2nd structural color) on the base layer as optical element to produce structural colors." Parker does not teach a 1st structural color and 2nd structural color as stated as stated by the Office as Parker teaches that it is the combination of the profile elements and the layers disposed thereon that produce the structural color. The Office states that Parker does not state how the profile elements contribute to imparting structural color, Applicants traverse this statement since the entire Parker application is dedicated to using the profile elements to impart structural color. One of skill in the art reading Parker (and reviewing the figures (e.g., 2A-2B, 7A, 7C, 7D, 21, 22, 23, 24) and the corresponding discussions as well as the Abstract, [0015]-[0065], [0158] as well as elsewhere) would understand that the profile elements are an integral part of forming structural color. One of skill considering paragraph [0158] would consider the following as informative: "The colour effect produced by the present optical coating structure can be explained using a unique combination of nanophotonics and geometric optics. A thin film stack may be used to generate colour ( in white light/sunlight) while juxtaposed, shallow arcs... to form a base that causes many tiny reflections over the surface ... giving the impression of deep, luxurious, single colour" (emphasis added). Parker clearly states that the structural color is formed using the profile features. As a result, one of skill in the art would not modify Parker by changing the profile elements as stated by the Office where such a change would destroy the formation of the structural color desired by Parker. Thus, for at least the foregoing reasons, Applicant respectfully submit that independent claim 1 is allowable over the cited art. 
The Office states "modify Parker by modify the profile elements would not destroy Parker reference." One of skill in the art would understand that Parker teaches the exact opposite and the profile elements are an integral part of the teaches of Parker and the profile features contribute to the structural color of Parker. Applicants respectfully disagree with the statements by the Office in this regard. 
Examiner respectfully disagrees:
Parker et al. discloses the multiple layers of the reflector alone impart first structural color which is by reflecting incident light into a range of directions, but averaging around 0 to 20 degrees from the normal in Par. 119. Therefore, also considering the global averaging of the eye, the colored appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle.  Effectively, this will create a structural colour that appears to be a substantially uniform colour from all directions in Par. 119. see e.g. the reflector can comprise plurality of reflectors, such as first reflector and second reflector in Par. 90, whererein each reflector has one of a single colour in Par. 119
Parker et al. discloses wherein there is profile elements on the base layer (see e.g. abstract), the profile element is from opposite side of the first optical element or reflector. Furthermore, Profile element is surface texture that will impart color (see e.g. Par. 17-18, iridescnence by the profile element in Par. 32).  Thus accordingly the claim limitation is met. 
However since Parker et al. implicitly discloses combination of optical element with different colors, additional reference Nagahama et al. is also introduced to explicitly teach additional optical color with textured surface/irregularities can be designed and is known to impart additional color to optical element/laminate. 
By comparison, the instant application discloses in Par. 7 that the optical element alone can impart a first structural color, the combination of the optical element with the optional textured structure 220 or primer layer or both can impart a second structural color, wherein multi-layer optical film 240 (optical element) in Par. 261. The textured surface can be provided as part of a textured structure or textured layer included in or between the film in Par. 73. 
Optical film 240                                         ------ First structural color
Optical Film 240 & textured structure 220 ------Second structural color. 

    PNG
    media_image1.png
    260
    442
    media_image1.png
    Greyscale



Thus Parker in view of Nagahama et al. discloses exactly the same mechanism for both first structural color and second structural color, the claim limitation is met and applicant’s argument is not persuasive. 
For the above reason, applicant’s argument is not persuasive. 

Claims 2, 4, 9-13, 21, 23-27, and 30 
Applicant argues in page 10 Notwithstanding the reasons for allowance of claim 24, claim 24 is also allowable since the cited references do not teach that the "wherein the first viewer and the second viewer are standing opposing one another with the article between them."
Notwithstanding the reasons for allowance of claim 30, claim 30 is also allowable since the cited references do not teach that the "wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more." 
In particular, paragraphs [0169], [0194], [0231], [0232], [0119] and [0224] do not teach changes between 2-4 hues as the angle of observation changes by 15 degrees or more. At most, Parkers states that there may be a change in hue as the angle changes, but this does not teach the features recited in claim 30. The Office states that Table 1 illustrates this feature, but Table 1 states that pigment effect contribute to the change in color, not a change in structural color. For at least this reason, claim 30 is allowable for additional reason. 
Examiner respectfully disagrees:
Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the first viewer and the second viewer are standing opposing one another with the article between them (see e.g. first view and second viewer does not add structural limitation to the article, however since Parker et al. in view of Nagahama et al. discloses two separate structure color from two separate optical elements as discussed in claim 1, claim limitation is met).
Parker et al. in view of Nagahama et al. discloses the article of claim 1, wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more (see e.g. Parker et al. discloses as a result, the colour which is perceived by a human can be the same even when the structure is viewed at an angle of up to 30 degrees from the normal in Par. 169, The projection type profile elements can cause a more pronounced change in hue with changing angle in Par. 194. change in hue with angle of viewing is also desirable for other applications in Par. 231-232, Par. 119, 224. Parker discloses iridescnence by the profile element in Par. 32.)
Nagahama et al. further discloses the color can be blue, blue-green, or green depending on the desired application and color variation can be achieved by viewing from different angle in Par. 103, 114.
It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
For the above reason, applicant’s argument is not persuasive. 



Claim 31 
Applicant argues in page 11-12 that he cited references do not teach or disclose "...wherein the optical layers of the optical element alone impart a first structural color from the first side of the article, wherein the optical layers the optical element alone impart a second structural color from the second side of the article, wherein the first structural color is visible to a first viewer viewing the first side of the article, wherein the first viewer has 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article, wherein the second structural color is visible to a second viewer viewing the second side of the article, wherein the second viewer has 20/20 visual acuity and normal color vision from a distance of about 1 meter from the article, wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more, wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more" as recited in claim 31. 
Neither Parker nor Fukutake teach that the layers of the optical element alone impart a first structural color to the first side and that the layers of the optical element alone impart a second structural color second film surface, where the first side and second sides are on opposing sides. The Office states that paragraph [0090] teaches a first side of the optical element imparts a first structural color and the second side of the optical element imparts a second structural color. However, paragraph [0090] does not state that the optical element has first side and a second side that each impart structural color, rather paragraph [0090] states that multiple layers of material can be used to form the reflector. Paragraph [0090] does not state a plurality of different reflectors would result in different structural colors on different sides of the optical element. This is supported by paragraph [0121], which states that the base layer upon which the multilayer reflector is disposed does not allow light to pass therethrough as such light would be undesirable. Therefore the assertion made by the Office is not taught or feasible based on Parker. As a result, Parker teaches away from the features of claim 31. In addition, neither Parker nor Fukutake teach that "the first structural color is visible to a first viewer viewing the first side... and wherein the second structural color is visible to a second viewer viewing the second side", wherein the first side and the second side are on opposing sides. In particular, Parker and Fukutake are constructed in a way that this is impossible. Fukutake does not cure the deficiencies of Parker or vice versa. Thus, for at least the foregoing reasons, Applicant respectfully submit that independent claim 31 is allowable over the cited art. 
In addition, Parker and Fukutake do not teach that the "wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more, wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more." In particular, paragraphs [0169], [0194], [0231], [0232], [0119] and [0224] of Parker do not teach changes between 2-4 hues as the angle of observation changes by 15 degrees or more. At most, Parkers states that there may be a change in hue as the angle changes. However, Parker does not teach all of these features. The Office states that Table 1 illustrates this feature, but Table 1 states that pigment effect contribute to the change in color, not a change in structural color. Thus, for at least the foregoing reasons, Applicant respectfully submit that independent claim 31 is allowable over the cited art. 
Furthermore, the Office states that Parker in view of Fukutake disclose a reflector (1st structural color) combined with profile elements (2nd structural color) on the base layer as optical element to produce structural colors. Parker does not teach a 1st structural color and 2nd structural color as stated by the Office and Parker states that it is the combination of the profile elements and the layers disposed thereon that produce the structural color. The Office states that Parker does not state how the profile elements contribute to imparting structural color, Applicants traverse this statement since the entire Parker application is dedicated to using the profile elements to impart structural color. One of skill in the art reading Parker (and reviewing the figures (e.g., 2A-2B, 7A, 7C, 7D, 21, 22, 23, 24) and the corresponding discussions as well as the Abstract, [0015]-[0065], [0158] as well as elsewhere) would understand that the profile elements are an integral part of forming structural color. One of skill considering paragraph [0158] would consider the following as informative: "The colour effect produced by the present optical coating structure can be explained using a unique combination of nanophotonics and geometric optics. A thin film stack may be used to generate colour ( in white light/sunlight) while juxtaposed, shallow arcs... to form a base that causes many tiny reflections over the surface ... giving the impression of deep, luxurious, single colour" (emphasis added). Parker clearly states that the structural color is formed using the profile features. As a result, one of skill in the art would not modify Parker by changing the profile elements as stated by the Office where such a change would destroy the formation of the structural color desired by Parker. Thus, for at least the foregoing reasons, Applicant respectfully submit that independent claim 31 is allowable over the cited art. 
Examiner respectfully disagrees:
Please see the above examiner’s response. 
In particular, profile element is separate from the reflector, and the reflector does not need profile element to impart structural color as the reflector has its own color as discussed above in the response to argument. Parker et al. also discloses the layers will reflect incident light into a range of directions, but averaging around 0 to 20 degrees from the normal.  Therefore, also considering the global averaging of the eye, the coloured appearance produced by the optical coating structure will be one of a single colour, changing only slightly in hue with changing angle in Par. 119. The projection type profile elements, cause a more pronounced change in hue with changing angle in Par. 194, degree of variation in hue with lighting condition and viewing angle is dependent on the sample selected--some colours (e.g. a silver-blue sample) vary more than others (e.g. a mid-blue sample) in Par. 223.
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US20140118360) discloses for a clothing article (see e.g. Par. 36), there can be an alternative film stack having a film stack having a first material with a first refractive index and a second material with a second refractive index within the absorption film stack, wherein the first material includes silicon dioxide (SiO.sub.2) and the second material includes titanium dioxide (TiO.sub.2) (see e.g. Par. 19, 66)
Jones et al. (US20140020192) discloses the article of claim 1, wherein the component is at least a portion of a sole of an article of footwear (see e.g. reflector in the midfoot region or any other regions of footwear in Par. 121), and the externally-facing surface of the component forms an externally-facing surface of the sole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783